Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action on the Merit) is in response to the application as originally filed. The detail office action to the pending claims 1-20 and the application is as shown below.

Information Disclosure Statement
The information disclosure statement filed on 10/15/2020 fails partially to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no equivalent English translation for the cited foreign references (CN 109076560 and CN 109314871).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It should be noted that the non-patent literature cited in the PTO 1449 have been considered by the Examiner and the partially considered copies of the IDS are attached with this correspondence.

Drawings
The drawings were received on 04/30/2020.  These drawings are approved by the Examiner.

                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al  (US patent publication number 2020/0229161-A1, Sun hereinafter).

Claim(s) 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al.  (US patent publication number 2020/00112974-A1).
Sun teaches a method (see figures 2, 3-8, 10, 13, 17 and 20), comprising:

determining, by the processor, a period based on whether a condition with respect to the target TCI state is met (see par. [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI); and
completing, by the processor, switching to the target TCI state within the period (see par. [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI).
Further to the dependent claims 3 and 4, Sun also teaches:	
The method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining whether a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCI state is higher than a threshold level (to mention few, see TCI selection base on SNR in ar. [0106]), as in claim 3.
The method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining
whether a set of parameters of the target TCI state is indicated in a TCI activation table or list (see disclosed selection of TCI based on the table in par. [0156], [0156]-to-[0168]).
Further to the independent claim 11, Sun also teaches:	
An apparatus (see figures 2, 3-8, 10, 13, 17 and 20), comprising:
a transceiver configured to communicate with a wireless network; and a processor coupled to the transceiver and configured to perform operations comprising:

determining a period based on whether a condition with respect to the target TCI state is met; and  completing switching to the target TCI state within the period (see par. [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI);.
Further to the dependent claims 13 and 14, Sun also teaches:	
The apparatus of Claim 11, wherein, in determining the period based on whether the condition with respect to the target TCI state is met, the processor determines whether a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCI state is higher than a threshold level (to mention few, see time slot TCI selection base on SND in ar. [0106]), as in claim 13.
The apparatus of Claim 11, wherein, in determining the period based on whether the condition with respect to the target TCI state is met, the processor determines whether a set of parameters of the target TCI state is indicated in a TCI activation table or list (see disclosed selection of TCI based on the table in par. [0156], [0156]-to-[0168]), as in claim  14.

                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HONGLEI (US patent publication number 2019/0215701-A1).
HONGLEI teaches a method (see figures 4 and 5), comprising:
receiving, by a processor of an apparatus, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see step t1 in figures 4 and 5 for switching from old TCI state to new TCI state received from the 5G-NB 400);
determining, by the processor, a period based on whether a condition with respect to the target TCI state is met (see steps t2-to-t6 for actions taken by the UE for switching to a new TCI based on the command by the 5G-NB and timing as disclosed in figure 4, t1 and t2); and
completing, by the processor, switching to the target TCI state within the period (see action taken by the UE in steps t2 in figure 4 in  t8 in figure 5 for switching to new beam), as in claim  1.
Further to the independent claim 11, HONGLEI also teaches: 
An apparatus (see figures 4 and 5), comprising:

receiving, via the transceiver, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see step t1 in figures 4 and 5 for switching from old TCI to new TCI received from the 5G-NB 400 according to the timing instructed by the 5G-NB),
determining a period based on whether a condition with respect to the target TCI state is met (see steps t2-to-t6 for actions taken by the UE for switching to a new TCI based on the command by the 5G-NB and timing as disclosed in figure 4, t1 and t2); and  completing switching to the target TCI state within the period (see action taken by the UE in steps t2 in figure 4 in  t8 in figure 5 for switching to new beam).

Allowable Subject Matter
Claims 2, 5-10, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication numbers 2019/0082456-A1, 2019/0222289-A1, 209/0229161, 20919/0254045-A1, 2019/0296956-A1, 2019/0313429-A1 and 2020/0229161-A1 published 
 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633